
	

113 HR 4141 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into enhanced-use leases for excess property of the National Cemetery Administration that is unsuitable for burial purposes.
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4141
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Crenshaw (for himself, Ms. Brown of Florida, Mr. DeSantis, Mr. Yoho, and Mr. Mica) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 enhanced-use leases for excess property of the National Cemetery
			 Administration that is unsuitable for burial purposes.
	
	
		1.Authority of Secretary of Veterans Affairs to enter into enhanced-use leases for excess property of
			 the National Cemetery Administration that is unsuitable for burial
			 purposes
			(a)In generalSection 8162(a)(2) of title 38, United States Code, is amended—
				(1)by striking only for the provision and all that follows through the period at the end and inserting only if the lease is not inconsistent with and will not adversely affect the mission of the
			 Department for—; and
				(2)by adding at the end the following new subparagraphs:
					
						(A)the provision of supportive housing; or
						(B)other purposes, only in the case of excess property of the National Cemetery Administration that is
			 unsuitable for burial purposes..
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a lease entered into after the
			 date of the enactment of this Act.
			
